Citation Nr: 0006212	
Decision Date: 03/08/00    Archive Date: 03/17/00

DOCKET NO.  98-11 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Whether the veteran has basic eligibility for educational 
assistance benefits under Chapter 30, Title 38, United States 
Code.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. A. Markey, Counsel


INTRODUCTION

The veteran served on active duty from November 1973 to 
October 1977, from March 1979 to February 1986, and from 
April 1986 to April 1996.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a decision letter dated in June 1997 from the 
Buffalo, New York Regional Office of the Department of 
Veterans Affairs (VA), denying the veteran's claim seeking 
entitlement to Chapter 30 educational benefits.  The notice 
of disagreement with this determination was received in 
December 1997.  A statement of the case was issued in April 
1998.  The veteran's substantive appeal was received in May 
1998.  A hearing before a member of the Board in Washington, 
D.C. was scheduled for October 22, 1998, but the veteran 
failed to report for this hearing.


FINDINGS OF FACT

1.  The veteran served on active duty from November 1973 to 
October 1977, from March 1979 to February 1986, and from 
April 1986 to April 1996.

2.  The veteran was on active duty during the period 
beginning on October 19, 1984, and ending on July 1, 1985, 
but did not continue on active duty from that time for three 
years without a break in service.  

3.  The veteran was not discharged or released from active 
duty because of a service-connected disability, a preexisting 
medical condition not characterized as a disability, for 
hardship, for convenience of the Government after completing 
30 months of a three-year enlistment, involuntarily for 
convenience of the Government as a result of a reduction in 
force, or for a physical or mental condition not 
characterized as a disability and not the result of his own 
willful misconduct.


CONCLUSION OF LAW

The veteran does not meet the basic eligibility requirements 
to receive educational benefits pursuant to Chapter 30, Title 
38, United States Code.  38 U.S.C.A. § 3011(a) (West 1991 & 
Supp. 1998); 38 C.F.R. §§ 21.7042(a)(1), 21.7044(a)(4) 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As pertinent to the present appeal, the evidence of record 
shows that the veteran had remaining eligibility under 
Chapter 34, as of December 31, 1989 when that educational 
assistance program expired.  See 38 U.S.C.A. § 3462(e) (West 
1991).  Nonetheless, under the law, an individual with 
remaining Chapter 34 eligibility, like the veteran, might be 
eligible for educational benefits under the Chapter 30 
program if he meets the criteria set out in 38 U.S.C.A. 
§ 3011(a) (West 1991 & Supp. 1998) and 38 C.F.R. § 21.7044(a) 
(1999).  

Significantly, the governing legal criteria specify that in 
order to be eligible to receive educational benefits pursuant 
to Chapter 30, an individual, after June 30, 1985, must 
continue on active duty in the Armed Forces for at least 
three years, unless discharged or released for a qualifying 
reason (a service-connected disability, a medical condition 
which preexisted service, hardship, the convenience of the 
Government if the individual completed not less than 30 
months continuous active duty after that date, involuntarily 
for the convenience of the Government as a result of a 
reduction in force, or for a physical or mental condition not 
characterized as a disability and not the result of his own 
willful misconduct). 38 U.S.C.A. § 3011(a) (West 1991); 
38 C.F.R. § 21.7044(a)(4) (1999).  The individual must have 
been on active duty at any time during the period beginning 
on October 19, 1984, and ending on July 1, 1985, and 
continued on active duty without a break in service.  
38 C.F.R. § 21.7044(a)(6) (1999).

The record reflects that the veteran enlisted to serve on 
active duty on November 1, 1973 and thereafter served until 
October 31, 1977.  He reenlisted on March 2, 1979 and served 
until February 26, 1986.  Finally, he reenlisted on April 1, 
1986 and served until April 30, 1996. 

The Board notes that the law clearly provides that in order 
for individuals like the veteran to be eligible for 
educational benefits under the Chapter 30 program, they must 
have served on active duty at some point between October 19, 
1984 and July 1, 1985, and served continuously from that 
latter point for three years, without a break in service.  
The Board observes that the veteran did not serve for three 
continuous years on active duty after June 30, 1985, as he 
was out of the service from February 26 to April 1, 1986.  
Additionally, there is no evidence, nor has it been 
contended, that the veteran was involuntarily separated from 
service or voluntarily separated with voluntary separation 
incentives as those terms are defined by statute. See 
38 U.S.C.A. § 3018 (West 1991).  Therefore, his service does 
not satisfy the basic eligibility requirement for Chapter 30 
benefits.  

The Board has considered the veteran's argument (see his May 
1998 substantive appeal) to the effect that he was not 
informed by the military at the time of his February 1986 
discharge that a break in service would cause him to be in 
ineligible for Chapter 30 benefits.  Further, the Board has 
considered the veteran's statement to the effect that he 
separated at that time in order to spend more time with his 
family, only to re-enlist after discussing future plans with 
his spouse, and that he has "met the intent of the law" 
(see his July 1998 letter).  

However, the bottom line is that under the governing law and 
regulatory provision, which are binding on the Board pursuant 
to 38 U.S.C.A. § 7104(a) (West 1991 & Supp. 1998), the 
veteran is not entitled to Chapter 30 educational  benefits. 
38 U.S.C.A. § 3011(a) (West 1991 & Supp. 1998); 38 C.F.R. 
§ 21.7044(a)(5) (1999).  No exceptions to the controlling 
legal criteria have been provided in the Federal regulations, 
and the Board has no authority to overturn or to disregard 
this very specific limitation on the award of Chapter 30 
educational benefits. 38 U.S.C.A. § 7104(a) (West 1991 & 
Supp. 1999). 

Under the circumstances of this case, the Board is without 
authority to grant the benefit sought on appeal.  It is  
precluded by law.  In Sabonis v. Brown, 6 Vet. App. 426 
(1994), the Court held that in cases such as this in which  
the law is dispositive, the claim should be denied because of 
the absence of legal merit.  


ORDER

Basic eligibility for educational assistance benefits under 
Chapter 30, Title 38, United States Code is denied.



		
	D. C. Spickler
	Member, Board of Veterans' Appeals



 

